Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-18-00518-CR

                               Earl James OTTER,
                                     Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 187th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2018CR0223
                   Honorable Joey Contreras, Judge Presiding

BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED October 24, 2018.


                                         _________________________________
                                         Karen Angelini, Justice